DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/22.
Applicant traverses the restriction requirement with the argument that the 
nonelected groups are sufficiently related to elected group 1 and therefore an undue burden would not be placed on the Examiner.
	The Examiner disagrees, as the process of use of group 2 recites additional structure not recited in elected group 1 and group 3 is drawn to a method of manufacture.  Therefore both groups 2 and 3 would require additional searching, in areas not required for group 1, which would place a serious search burden on the Examiner.  Therefore the restriction requirement has been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, it is unclear what is meant by the phrase “manufactured on the basis of the same grade of plastics material”.  Does it mean they are made from the same type of plastic?  Clarification is needed. 
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 11, it is unclear how both the jacket element and the heating element have the dovetail or T-slot guide, as from the drawings it appears that only the jacket element would have the slot guide for receiving the heating element.
	Additionally, it is unclear how the phrase “or take the form of a dovetail guide or T-slot guide” recites anything different from the phrase “have a dovetail guide or a T-slot guide” included earlier in the claim.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMills et al. 5,286,952.
In regard to claim 1, McMills et al. discloses an electrofusion tape 1 for welding plastics pipes comprising a jacket element 4 of an electrically insulating plastics material, at least one heating element 1 of electrically conductive plastics material and at least two contact elements 3 for supplying electricity to the heating element, wherein the jacket element 4 and the heating element 1 take the form of tapes, wherein the jacket element surrounds the heating element at least in part (see col. 28, example 6, where it states that jacket 4 can completely encase the heating element 1), wherein the contact elements 3 are arranged in mutually opposing marginal regions of the heating element and extend parallel to one another along the heating element (see fig. 16).
In regard to claim 2, wherein the specific conductivity of the contact elements is higher than the specific conductivity of the heating element (the contact elements are made from silver plated copper and the heating element is partially made from polyethylene, thus the copper would have a higher conductivity than that of the plastic).
In regard to claim 4, wherein the contact elements are made of metal (copper, see example 6 in col. 28).
In regard to claim 5, wherein the contact elements take the form of wire (see example 6).
In regard to claim 6, wherein the jacket element and the heating element are manufactured on the basis of the same grade of plastics material (both are made from polyethylene).
In regard to claim 7, wherein the heating element is arranged form-fittingly in the jacket element (jacket 4 is laminated over the wires).
In regard to claim 8, wherein the electrofusion tape 1 has a wraparound guide (electrode strips 2 act as guides for the heating elements), wherein the heating element 1 is gripped around at least in part by the jacket element 4, see example 6 where it states 4 can be laminated on the top, bottom and sides to completely seal the conductive heating element 1).
In regard to claim 9, wherein the heating element 1 is displaceable neither sideways nor transversely of the longitudinal direction of the tape (because of laminate 4).
In regard to claim 10, wherein in the cross-section of the electrofusion tape the width or diameter of the contact element is less than or equal to the thickness of the heating element in the region of the contact face between contact element and heating element (see example 6 where the thickness of the wire is .003 inches thick and the heating element 1 has a thickness of .015 inches).
In regard to claim 12, wherein the heating element 1 has anchors 2 for connection with the jacket element 4.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doucet et al. 4,675,512.
In regard to claim 1, Doucet et al. discloses an electrofusion tape for welding plastics pipes comprising a jacket element 11 of an electrically insulating plastics material, at least one heating element 10 of electrically conductive plastics material and at least two contact elements 8 for supplying electricity to the heating element, wherein the jacket element 11 and the heating element 10 take the form of tapes, wherein the jacket element 11 surrounds the heating element at least in part, wherein the contact elements 8 are arranged in mutually opposing marginal regions of the heating element and extend parallel to one another along the heating element (see fig. 5).
In regard to claim 11, wherein the jacket element and the heating element have a dovetail guide or a T-slot guide or take the form of a dovetail guide or T-slot guide (see fig. 4c where 1 is bent into a shape at 2 and 3 to create a slot for the contact elements 8, the shape of 2 and 3 is similar to the shape of 2 where 6 and 7 are located in fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMills et al. 5,286,952.
McMills et al. discloses a heating element 1 made from electrically conductive plastics 
(see example 6 in col. 28), but does not disclose the exact electrical resistance of the electrically conductive plastic.  However, it would have been obvious to one of ordinary skill in the art to make conductive plastic 1 of McMills et al. with the electrical resistance recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cordia, Wyke, Joo, Pinder and Conrad disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679